



Exhibit 10.6




ALPHATEC SPINE, INC.
ALPHATEC HOLDINGS, INC.




September 12, 2016


James M. Corbett


Re:    Separation of Employment


Jim Corbett (hereinafter “you” or “your”):


The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Alphatec Spine, Inc. and Alphatec Holdings, Inc.
(collectively, and together with its affiliates, the “Company”). Payment of the
Separation Pay described below is contingent on your agreement to and compliance
with the terms of this Agreement. Neither this offer to you nor the Company’s
entering into this Agreement shall constitute an admission by the Company and
this letter shall be construed as an offer of compromise.


1.    Separation of Employment. You agree and acknowledge that your employment
with the Company will end on September 12, 2016 (the “Separation Date”) at 5:00
pm PST. Regardless of whether you sign this Agreement, you will have the right
to continue your medical insurance pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") upon a
qualifying event such as termination of employment. You will receive your COBRA
notice under separate cover. In addition, you will receive all wages owed to you
and all accrued and unused vacation regardless of whether you sign this
Agreement.


2.    Separation Pay. In exchange for the mutual promises set forth in this
Agreement, and if you do not revoke this Agreement as you are entitled to do as
set forth below, and even though the Company has no prior obligation to provide
you with separation benefits, provided that this Agreement is valid and in full
force on the date that a payment is due to be paid, beginning on the Effective
Date (as defined below) the Company will pay you a severance amount equal to (i)
a severance amount equal to 39 weeks’ salary, less applicable withholding
amounts) (the “Weekly Separation Pay”); (ii) an additional payment of $424,000
(the “Bonus Separation Pay”); and (iii) for a period of nine months, a payment
equal to the monthly cost of COBRA coverage under the Company’s group health
plan for you and your family members who are entitled to such COBRA coverage
(the “COBRA Separation Pay”) (collectively, the Weekly Separation Pay, the Bonus
Separation Pay, and the COBRA Separation Pay shall be referred to as the
“Separation Pay”). The Weekly Separation Pay and the Bonus Separation Pay shall
be paid to you in bi-weekly installments in accordance with the Company’s
payroll policies. The initial payment of Weekly Separation Pay and Bonus
Separation Pay shall be made on the Company’s first regular payroll date
following the Effective Date, and every two weeks thereafter provided that this
Agreement is valid and in full force. The gross weekly amount of the Weekly
Separation Pay and the Bonus Separation Pay is $21,064.10. The COBRA Separation
Pay shall be paid by the Company directly to its insurance carrier prior to such
payment being due. To the extent that you have income or FICA taxes imposed on
the COBRA Separation Pay, the Company shall make a tax gross up to cover such
taxes, with such amount payable your income and FICA taxes imposed on the COBRA
Separation Pay. The tax gross-up payment, if any, shall be paid to you no later
than the end of the taxable year in which the applicable taxes are actually
remitted to the taxing authorities.
 
You also agree that the Separation Pay to be provided to you is not intended to
and does not constitute a severance plan and does not confer a benefit on anyone
other than the parties. You further acknowledge that except for the specific
consideration set forth in this Agreement, as of the Effective Date, you are not
now and shall not in the future be entitled to any compensation from the Company
including, without limitation, other wages, commissions, bonuses, vacation pay,
holiday pay, paid time off or any other form of compensation or benefit. The
preceding sentence does not include reimbursement for expenses that have been
incurred in accordance with the Company’s polices prior to the Separation date.
You represent by signing this Agreement and allowing the applicable revocation
period to end that you have received all payments to which you are legally
entitled. With respect to any expenses incurred prior to the Separation Date,
you will receive reimbursement for all expenses incurred in accordance with the
Company’s expense reimbursement policies regardless of whether you sign this
Agreement.


3.    Equity Ownership Acknowledgement. The parties acknowledge and agree that
your equity awards as of the Separation Date under the Company’s Amended and
Restated 2005 Employee, Director And Consultant Stock Plan (the “Plan”)





--------------------------------------------------------------------------------





are as set forth in Exhibit A hereto. In consideration of your compliance with
the terms of this Agreement, the Company will allow for the continued vesting of
such equity awards during the time period in which the Separation Pay is being
paid (the “Extended Vesting Period”). You agree that the Extended Vesting Period
shall be deemed to be included within the definition of Separation Pay. You
acknowledge that upon the end of the Extended Vesting Period, other than with
respect to (i) any restricted stock for which the Company's repurchase right has
lapsed; or (ii) the right to exercise any vested stock options pursuant to the
terms of any applicable stock option agreement, you will own no equity in the
Company or any rights to acquire equity in the Company through the Company’s
equity ownership program. You understand and acknowledge that you have only a
limited time after termination of the Extended Vesting Period to exercise vested
stock options. If you do not exercise vested options within three months
following the end of the Extended Vesting Period, your options will cancel and
you will not be able to exercise them in the future.


4.    Confidentiality, Non-Solicitation and Mutual Non-Disparagement.
(a)    You expressly acknowledge and agree to the following:
(i)    that you promptly will return to the Company all Company documents (and
any copies thereof) and property, and that you shall abide by all provisions of
all agreements executed by you governing confidentiality, proprietary
information and the like, the terms of which shall survive the signing of this
Agreement. Further, you agree that you will abide by any and all common law
and/or statutory obligations relating to protection and non-disclosure of the
Company’s trade secrets and/or confidential and proprietary documents and
information;


(ii)    that all information relating in any way to the negotiation of this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement, shall be held confidential by you and shall not be
publicized or disclosed to any person (other than an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations),
business entity or government agency (except as mandated by state or federal
law), except that nothing in this paragraph shall prohibit you from acting as a
witness in an investigation with a state or federal agency if subpoenaed by the
agency to do so;
(iii)    that for a period of 12 months year after the Separation Date you will
not, on your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, directly or indirectly solicit (either
orally or in writing), or in any manner attempt to influence or induce any
employee of the Company to leave the employment of the Company;
(iv)    that for a period of 12 months year after the Separation Date you will
not, on your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, directly or indirectly solicit (either
orally or in writing), or in any manner attempt to influence or induce any
surgeon, hospital, surgery center, supplier or agent of the Company to
terminate, modify or amend its then-current relationship with the Company;
(v)    that for the period that the Company is paying you the Separation Pay
that you shall cooperate with the Company in all reasonable ways to achieve a
smooth transition and resolution to any open items on which you were working and
that such activities shall be conducted in a constructive and positive manner;
(vi)    that you will not voluntarily assist any person in bringing or pursuing
any litigation, arbitration, administrative claim or other formal proceeding, or
any proposed litigation, arbitration, administrative claim, or other formal
proceeding, against the Company, its parents, subsidiaries, affiliates,
distributors, officers, directors, employees or agents; and
(vii)    that a breach of this Section 4(a) shall constitute a material breach
of this Agreement and, in addition to any other legal or equitable remedy
available to the Company, shall entitle the Company to recover any Separation
Pay paid to you under Section 2 of this Agreement and to terminate the Extended
Vesting Period.
(b)    Both parties agree:
(i)    that they shall not disparage, criticize or defame the other party and
their respective directors, officers, agents, partners, stockholders, employees,
products, services, technology or business, either publicly or privately.
Nothing ∙ in this Section 4(b) shall have application to any evidence or
testimony required by any court, arbitrator or government agency.





--------------------------------------------------------------------------------





(ii)    that a breach of this Section 4(b) shall constitute a material breach of
this Agreement and, in addition to any other legal or equitable remedy available
to the Company, shall entitle the Company to recover any Separation Pay paid to
you under Section 2 of this Agreement and to terminate the Extended Vesting
Period.
5.    Your Release of Claims. You hereby agree and acknowledge that by signing
this Agreement and accepting the Separation Pay, and for other good and valuable
consideration, you are waiving your right to assert any and all forms of legal
claims against the Company of any kind whatsoever, whether known or unknown,
arising from the beginning of time through the Effective Date. Except as set
forth below, your waiver and release herein is intended to bar any form of legal
claim, charge, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorney’s fees and any other
costs) against the Company, for any alleged action, inaction or circumstance
existing or arising through the Effective Date.
Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
employment relationship with the Company or the termination thereof, including,
without limitation:


**
Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Federal Age Discrimination in Employment Act,
the Civil Rights Acts of 1866 and 1871, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Equal Pay Act, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, the California
Labor Code and any similar California or other state statute.



**
Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Effective Date)
relating to wages, hours, exempt or non-exempt classification or any other terms
and conditions of employment.



**
Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.



**
Any other Claim arising under state or federal law.



In addition to the forgoing, you hereby agree that you waive all rights under
section 1542 of the Civil Code of the State of California. Section 1542 provides
that:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


Pursuant to section 1542, you acknowledge that you may hereafter discover facts
different from or in addition to facts which you now know or believe to be true
with regard to the released claims, and further agree that this Agreement shall
remain effective in all respects not withstanding such discovery of new or
different facts, including any such facts which may give rise to currently
unknown claims, including but not limited to any claims or rights which you may
have under section 1542 of the California Civil Code.


Notwithstanding the foregoing, this section does not release the Company from
any obligation expressly set forth in this Agreement. You acknowledge and agree
that, but for providing this waiver and release, you would not be receiving the
economic benefits being provided to you under the terms of this Agreement.


It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, if you are over the age
of forty (40), and consistent with the provisions of the Age Discrimination in
Employment Act (“ADEA”), which prohibits discrimination on the basis of age, the
Company





--------------------------------------------------------------------------------





is providing you with twenty-one (21) days after the Separation Date in which to
consider and accept the terms of this Agreement by signing below and returning
it to Ebun Garner at the Company. If you are not over the age of forty (40) you
have seven days after the Separation Date in which to consider and accept the
terms of this agreement by signing it and returning it to Ebun Garner at the
Company. In addition, regardless of your age, you have seven (7) days after the
date that you deliver this Agreement to the Company to rescind your execution of
this Agreement. You must sign and deliver by hand or send by mail (certified,
return receipt and postmarked within such applicable period) the executed
Agreement to Ebun Garner at the Company. Provided that you execute and deliver
this Agreement, the eighth day following the date that you deliver this
Agreement to the Company is the “Effective Date.”


6.    Miscellaneous. You acknowledge and agree that, except as set forth herein,
this Agreement supersedes any and all prior or contemporaneous oral and/or
written agreements between you and the Company, and sets forth the entire
agreement between you and the Company. No variations or modifications hereof
shall be deemed valid unless reduced to writing and signed by the parties
hereto. This Agreement shall be deemed to have been made in the State of
California and shall be construed in accordance with the laws of California
without giving effect to conflict of law principles. To ensure the timely and
economical resolution of disputes that arise in connection with this Agreement,
you and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance or
interpretation of this Agreement shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Diego County, California, conducted by Judicial Arbitration
and Mediation Services, Inc. (“JAMS”) under the applicable JAMS employment
rules, or other arbitrator or arbitration rules to which you and the Company
mutually agree. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a confidential written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award. The arbitrator shall be authorized to award any or all
remedies that you or the Company would be entitled to seek in a court of law.
The parties to this agreement shall split equally all arbitrator and arbitration
administrative fees. In the event that either party brings an action to enforce
or effect its rights under or relating to this Agreement the prevailing party
shall be entitled to recover its reasonable attorneys’ fees incurred in
connection with such an action. Nothing in this Agreement is intended to prevent
either you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. The provisions
of this Agreement are severable, and if for any reason any part hereof shall be
found to be unenforceable, the remaining provisions shall be enforced in full.
The Company agrees that any person or entity making an inquiry concerning you or
your employment with the Company shall be informed that it is the policy of the
Company to make no comment on the performance of its employees other than to
confirm the employee’s period of employment and title. Notwithstanding the
foregoing, if you direct a prospective employer to contact either Leslie Cross
or Donald Williams, the Company agrees that either of Messrs. Cross or Williams
shall provide a reference to the prospective employer.
By executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this Agreement, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Agreement.
[Signature Page Follows]


    





--------------------------------------------------------------------------------





If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to Ebun Garner at the Company.
Sincerely,
Alphatec Spine, Inc.
By:_/S/ Ebun Garner____________________
Its: General Counsel and SVP
Alphatec Holdings, Inc.
By:_/S/ Ebun Garner_______________________
Its: General Counsel and SVP
Dated:    __September 12, 2016______________
Confirmed, Agreed and Acknowledged:




/s/ James M. Corbett_____
James M. Corbett




Dated:    __September 19, 2016_______









--------------------------------------------------------------------------------





Exhibit A


Equity Grants





